Citation Nr: 1228704	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  07-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's request to reopen his claim for service connection for an eye disability.

The Veteran failed to appear for a Board hearing scheduled at the RO (Travel Board) in July 2008.  His request for a hearing is therefore considered withdrawn. See 38 C.F.R. § 20.702 (e) (2011).

In January 2010, the Board reopened and remanded the claim for service connection for an eye disability.  In September 2011, the Board again remanded the claim for additional development.


FINDINGS OF FACT

The Veteran's only current eye abnormality is a refractive error.


CONCLUSION OF LAW

The criteria for service connection for an acquired eye disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.303(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in December 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. 

The Veteran was provided with a letter in March 2006 meeting the notice requirements set out in Dingess.  The claim was readjudicated several times, most recently in a July 2012 supplemental statement of the case.  Accordingly, any timing deficiency has here been cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  
Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008). The March 2006 letter, nonetheless, told him to submit relevant evidence in his possession.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Service treatment records and post-service medical records have been associated with the claims file.  No additional records have been identified.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998).  In January 2010 the Board remanded the case in order to provide the Veteran with a VA examination and to obtain an opinion as to whether any diagnosed eye disability was a congenital or developmental defect, a congenital disease, or a refractive error, whether those diagnosed disorders not considered to be a congenital defect or disease, developmental defect, or refractive error were related to service, and whether any congenital disease pre-existed service and, if so, whether it increased in severity during service.  

An examination was conducted in March 2010.  The examiner identified the current eye condition as presbyopia that was "naturally occurring" but did not state whether the condition was a refractive error or congenital disease or defect.   Pursuant to instructions in the Board's September 2011 remand, the claims file was returned to the VA examiner who provided the March 2010 examination to clarify whether the Veteran had any eye abnormality other than presbyopia at any time since November 2005, whether presbyopia, and any other current eye abnormality, was a refractive error, whether presbyopia, and any other eye abnormality was a congenital defect or a congenital disease, and, if there was any current congenital eye disease, whether the disease was aggravated in service (underwent an increase in underlying disability).  

The examiner provided an addendum in October 2011 that provided answers to these questions and, therefore, met the requirements of the September 2011 remand.  As such, the agency of original jurisdiction has complied with the Board's remand instructions.  Stegall.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service connection - rules and regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eyes is not considered a disability under VA regulations.  38 C.F.R. § 3.303(c).  Service connection is available, however, for congenital diseases (but not defects) if aggravated in service.  Quirin v. Shinseki, 22 Vet App 390 (2009); see 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and Analysis

The Veteran initially asserted that he began to have eye problems after being diagnosed with borderline hypertension in 1990.  He now asserts that his occupation in service while aboard ship in 1990 required him to begin using computers and reading close orbits and prints.  It also required him to read extensively while on shore.  Allegedly his duties in this regard caused his vision to worsen to such an extent that in 1994, he needed bifocals.  He seeks service connection for an eye disorder, even if congenital or developmental in nature, on an aggravation basis.

An August 1994 service treatment record shows that the Veteran was assessed as having "SMA OD" and "MA OS" with presbyopia.  This was apparently a reference to the Veteran's visual accommodation and has not been repeated in the record since.  Ocular health was reportedly within normal limits.  He was provided with bifocal glasses.  A March 1997 service treatment record reflected a diagnosis of presbyopia.  His separation Report of Medical Examination shows normal distance vision, and a visual acuity of 20/60 for near vision.  He reported wearing glasses on his separation Report of Medical History.

VA medical records show that he reported blurred vision.  An April 2002 VA examination report reflected his reports that he had no head trauma and no diplopia.  Upon examination, the Veteran's pupils were equal and reactive to light.  Extraocular muscles are intact.  Fundoscopic examination reveals flat discs with normal venous pulsation and mild decreased arteriolar diameter.  The examiner noted that the Veteran likely had a refractive error related to his need for reading glasses.

A March 2005 VA medical record reflects a diagnosis of presbyopia.  A September 2005 VA medical record shows the assessment of hyperopia/presbyopia. 

The current claim for service connection for an eye disability was received in November 2005.

A March 2010 VA examination report shows that the Veteran reported that diplopia was not present, and that fundoscopic examinations of both eyes were normal.  Slit lamp findings were normal, and the eye lenses were intact.   

The examiner found that the Veteran had presbyopia, which was a natural weakening of the focusing system in the eyes.  The examiner noted that, while the Veteran reported that he had visually demanding tasks in the military, presbyopia was not caused by or a result of these tasks.  The examiner noted that presbyopia usually began to occur in the mid-30s to mid-40s, was not caused by any prior activity or visual demands and often required the aid of reading glasses.

An October 2011 VA examination report reflects that the examiner reviewed the claims file and all medical records.  In response to the question posed in the Board's September 2011 remand, the examiner opined that the Veteran's only eye/visual abnormality was presbyopia.  In addition, the examiner opined that presbyopia was a refractive error, not a congenital defect and was not aggravated during service.

Although the Veteran began having problems with his vision during service, between 1990 and 1994, when he was prescribed glasses; his decrease in vision has been associated with presbyopia.  The current VA examiner concluded that this is the Veteran's only eye condition and that is the only eye condition identified since his claim to reopen (although he had previously been noted to have hyperopia or farsightedness).  

The VA examiner confirmed that presbyopia was a refractive error.  As noted above, service connection is not possible for refractive error.  38 C.F.R. § 3.303(c).  No superimposed or other eye condition has been identified.  The weight of the evidence is; therefore against a finding that the Veteran has a current acquired eye disability for which service connection could be granted.  As the weight of the evidence is against an essential element of the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an eye disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


